United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1422
Issued: March 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 10, 2014 appellant, through his representative, filed a timely appeal from a
January 15, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss and
medical compensation benefits effective May 4, 2013 on the grounds that an accepted lumbar
strain had ceased without residuals; and (2) whether appellant established that he remained
disabled for work on and after May 4, 2013 due to an accepted lumbar strain.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on February 13, 2012 appellant, then a 47-year-old city letter
carrier, sustained a left-sided lumbar strain when he fell from a chair.2 Appellant stopped work
at the time of injury and did not return. He received compensation for total disability.
Dr. Samy F. Bishai, an attending orthopedic surgeon, followed appellant beginning on
May 1, 2012. He found appellant totally disabled for work due to the accepted February 13,
2012 injury, with lumbar pain and left-sided radiculopathy. Dr. Bishai noted that appellant had
no prior back problems “as far as he knows.”3 In reports from July 11 to October 3, 2012,
Dr. Ramon Berenguer, an attending family practitioner, found appellant disabled for work due to
a lumbosacral strain with lumbar radiculopathy.
On July 23, 2012 OWCP obtained a second opinion report from Dr. Peter Millheiser, a
Board-certified orthopedic surgeon, who reviewed the medical record and a statement of
accepted facts. On examination, Dr. Millheiser found full motion of the lumbar spine, bilaterally
positive supine straight leg raising tests, and negative sitting straight leg raising tests. He
diagnosed a resolved lumbar sprain. Dr. Millheiser opined that appellant had no objective
residuals of the accepted injury.
In a July 30, 2012 letter, OWCP advised appellant that the medical evidence indicated
that his lumbar conditions were degenerative and not traumatic in nature. It requested that he
submit an updated report from his attending physician, explaining how and why the February 13,
2012 injury would cause or aggravate his ongoing lumbar conditions. In response, appellant
submitted an August 22, 2012 report from Dr. Bishai, opining that because appellant’s
degenerative disc disease was asymptomatic prior to the February 13, 2012 injury, his ongoing
back and leg symptoms were related to the “new injury as well as an aggravation of preexisting
problems within his back.”4
In a September 11, 2012 addendum, Dr. Millheiser stated that “[t]he aggravation of the
lumbosacral degenerative disc disease was temporary and would have resolved well in the past.”
In a September 25, 2012 report, Dr. Bishai stated that on May 1, 2012 based on a review
of his medical file and a clinical examination, he concluded that appellant’s “injuries that he
sustained in the accident of February 13, 2012 [were] directly the result of this accident and that
this is a case of aggravation of preexisting conditions.” He noted that, while appellant had
lumbar conditions prior to February 13, 2012, they were asymptomatic before the accepted
2

In a February 13, 2012 report, Dr. Albert Lambert, a physician specializing in emergency medicine, diagnosed
an acute episode of lumbar pain and administered medication. Dr. Carlos Roig, an attending orthopedic surgeon,
followed appellant beginning on February 14, 2012. He diagnosed a lumbar sprain and held appellant off work
through March 2012. April 3, 2012 nerve conduction velocity showed findings consistent with right L5
radiculopathy. Appellant participated in physical therapy from April to November 2012.
3

August 6 and February 16, 2012 lumbar computerized tomography scans showed disc bulges from L3 to S1.

4

A September 19, 2012 MRI scan showed “disc herniation with thecal sac impingement at L5-S1 and disc bulge
with spinal canal stenosis at L4-5.” A nerve conduction study showed evidence of left L4-5 nerve root entrapment.

2

injury. Dr. Bishai opined that, “without a doubt, [he had] established the connection and the
cause and effect between the symptoms that [appellant] is having now of back pain and
radiculopathy with the injuries that he suffered on February 13, 2012.”
On October 23, 2012 OWCP found a conflict of medical opinion between Dr. Millheiser,
for the government, and Dr. Bishai, for appellant, regarding the nature and extent of any ongoing
condition related to the accepted lumbar sprain. To resolve the conflict, it selected Dr. Richard
Linn, a Board-certified orthopedic surgeon.
In a November 23, 2012 report, the employing establishment’s Office of the Inspector
General (OIG) advised OWCP that surveillance videos taken from May to October 2012
demonstrated that appellant was physically active at the same time his physicians found him
totally disabled for work. Appellant was observed lifting, bending, driving, stooping, using a
garden hose to clean equipment, unloading vehicles, and carrying a child. OWCP imaged the
investigative report into the case record and included the surveillance video discs as physical
evidence associated with the case record.
In a December 5, 2012 report, Dr. Linn reviewed the complete medical record and a
statement of accepted facts. The statement of accepted facts provided to him noted the presence
of the investigative report and surveillance video in the case record. Dr. Linn also stated that he
reviewed the employing establishment’s investigative report and two hours of surveillance
videos of appellant’s activities obtained between April 20 and October 25, 2012.
On
examination, he found restricted lumbar motion and an antalgic gait favoring the left leg.
Dr. Linn obtained x-rays showing bilateral L5 spondylosis and degenerative facet disease from
L3 to S1 with foraminal narrowing. He diagnosed a lumbar strain with exacerbation of
underlying degenerative disc disease, with left sacroilitis vs. left lumbar radiculitis. Dr. Linn
explained that appellant’s clinical presentation, subjective complaints, and activities as observed
in the surveillance video were inconsistent with objective findings on imaging studies. He noted
that appellant had not sought medical treatment since September 2012, and that “the
exacerbation would have completed as of that date.” Dr. Linn found appellant able to perform
light-duty work, but recommended a functional capacity evaluation to determine precise work
tolerances.
In December 19, 2012 and January 16, 2013 reports, Dr. Berenguer held appellant off
work due to lumbar disc syndrome, lumbar radiculopathy, an L4-5 disc herniation, and
moderate-to-severe central canal stenosis from L3 to S1.
On February 7, 2013 OWCP described activities shown in surveillance videos from
May 1 to October 25, 2012, including bending with one knee on the ground, leaning into a
vehicle to remove a child from a car seat, removing a child from a vehicle while carrying a
shoulder bag, pushing garbage cans to the curb, carrying a child, spraying with a garden hose,
lifting a stroller from a minivan, rinsing equipment with a garden hose, bending, turning, leaning,

3

and carrying groceries from his vehicle to his residence. Appellant had a minor motor vehicle
accident on October 12, 2012, bumping a vehicle in front of him.5
In a February 14, 2013 report, Dr. Bishai noted appellant’s continuing complaints of
bilateral lumbar radiculopathy with numbness in the left lower extremity. He diagnosed
lumbosacral strain, lumbar disc syndrome, herniated lumbar discs, and neuroforaminal stenosis
from L3 to S1 bilaterally.6
By notice dated March 5, 2013, OWCP advised appellant that it proposed to terminate his
wage-loss compensation benefits on the grounds that the accepted lumbar sprain had ceased
without residuals, based on Dr. Linn’s opinion as the weight of the medical evidence. It noted
the presence of the employing establishment’s investigative report and surveillance video in the
case record.
In response, appellant submitted a March 7, 2013 letter requesting a copy of Dr. Linn’s
report. He submitted March 13 and April 10, 2013 reports from Dr. Bishai, noting limited
lumbar motion. A March 20, 2013 magnetic resonance imaging (MRI) scan showed disc bulges
at L4-5 and L5-S1 with significant stenosis. Dr. Bishai noted that appellant’s pain symptoms
had become increasingly severe. He disagreed with Dr. Millheiser’s opinion that appellant had
full lumbar motion, and contended that Dr. Linn misinterpreted the record. Dr. Bishai opined
that appellant remained totally disabled for work due to herniated lumbar discs with severe
radiculopathy. Appellant also submitted physical therapy notes dated from July 2012 to
May 2013.
By decision dated April 25, 2013, OWCP terminated appellant’s wage-loss and medical
benefits effective May 4, 2013 on the grounds that the accepted lumbar sprain and ceased
without residuals, based on Dr. Linn’s opinion as the weight of the medical evidence.
In a May 15, 2013 letter, appellant requested a telephonic oral hearing, held
October 31, 2013. At the hearing, her representative contended that she was entitled to
continuing wage-loss and medical compensation benefits as the accepted condition remained
active and disabling. He also indicated that appellant had not asked the employing establishment
for a copy of the surveillance video.
Appellant submitted additional medical evidence. In reports from March 20 to
December 18, 2013 reports, Dr. Berenguer held her off work due to lumbar disc syndrome,
lumbar stenosis, and lumbar radiculopathy. He held appellant off work. In a July 30, 2013
report, Dr. Bishai found her condition unchanged and repeated prior diagnoses.
By decision dated and finalized January 15, 2014, an OWCP hearing representative
affirmed the April 25, 2013 decision terminating appellant’s wage-loss and medical benefits.
She found that Dr. Linn’s opinion continued to carry the weight of the medical evidence, as he
5

In a February 11, 2013 letter, the employing establishment’s OIG advised OWCP that its surveillance of
appellant’s activities revealed an “active lifestyle, was capable of walking, bending, twisting, turning, leaning,
driving, entering, and existing a vehicle, sitting, standing, … shopping, pushing, pulling, and lifting and carrying
heavy objects, all without incident.”
6

A February 12, 2013 functional capacity evaluation showed restricted lumbar motion in all planes.

4

presented detailed medical rationale explaining that the accepted lumbar sprain had ceased. The
hearing representative found that the additional medical evidence submitted did not support any
ongoing condition causally related to the accepted injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.7 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.8
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbar strain on February 13, 2012.
Appellant received compensation for total disability based on the opinions of Dr. Bishai, an
attending orthopedic surgeon, and Dr. Berenguer, an attending family practitioner, who found
appellant totally disabled for work from May 1, 2012 onward due to left-sided radiculopathy,
lumbar stenosis, and herniated lumbar discs.
OWCP obtained a second opinion from Dr. Millheiser, a Board-certified orthopedic
surgeon, who submitted July 23 and September 11, 2012 reports opining that the accepted
lumbar strain had resolved without residuals. It then found a conflict between Dr. Bishai, for
appellant, and Dr. Millheiser, for the government, and selected Dr. Linn, a Board-certified
orthopedic surgeon, to resolve it. Dr. Linn provided a December 5, 2012 report reviewing the
medical record and statement of accepted facts. He provided detailed medical reasoning
explaining that the accepted lumbar strain and resolved no later than September 2012, with no
objective effect on underlying degenerative disc disease. Therefore, OWCP terminated
appellant’s wage-loss and medical benefits effective May 4, 2013, based on Dr. Linn’s report as
the weight of the medical evidence.
Dr. Bishai supported a causal relationship between the accepted lumbar strain and
appellant’s ongoing lumbar condition based on the temporal coincidence between the injury and
appellant’s symptoms. He noted both that appellant had no prior back problems and that he had
preexisting problems that were quiescent prior to the injury. Dr. Bishai explained on
September 25, 2012 that this temporal relationship “without a doubt” established “the cause and
effect between” appellant’s ongoing symptoms” and the February 13, 2012 lumbar strain.

7

Bernadine P. Taylor, 54 ECAB 342 (2003).

8

Id.

9

5 U.S.C. § 8123.

5

However, the Board has held that a temporal relationship alone is insufficient to establish causal
relationship.10
Dr. Berenguer found appellant disabled for work from July 11, 2012 onward due to
lumbar radiculopathy, herniated lumbar discs, and central canal stenosis. However, he did not
explain his medical reasoning for supporting a continuing causal relationship between the
accepted lumbar strain and appellant’s ongoing condition. Dr. Berenguer’s opinion is therefore
of diminished probative value.11
Thus, neither Dr. Bishai nor Dr. Berenguer’s reports are sufficiently accurate and
supported by medical rationale to outweigh the opinion of Dr. Linn, whose reports were based on
a complete and accurate factual and medical history and contained extensive medical reasoning
explaining that the accepted lumbar contusion had ceased without residuals prior to May 4, 2013.
The Board therefore finds that OWCP’s January 15, 2014 decision affirming the termination was
proper under the law and facts of the case.
On appeal, appellant’s representative contends that OWCP wrongfully selected
Dr. Millheiser as second opinion physician as he had also served as a second opinion physician
under appellant’s claim in File No. xxxxxx888, examining appellant on May 21, 2012. The
Board notes that Dr. Millheiser did serve in this capacity, as noted in the Board’s decision and
order in appellant’s prior claim.12 However, OWCP’s procedures do not explicitly prohibit a
physician from serving as a second opinion examiner in multiple claims for the same employee.
Its procedures provide, that the “method for selecting second opinion physicians is more flexible,
since a strict rotation of physicians is not required for this type of examination.”13
Appellant’s representative also contended that the employing establishment violated 20
C.F.R. § 10.506 and the Board’s decisions in J.M.,14 and F.S.,15 by showing the surveillance
video to Dr. Linn and not providing a copy to appellant as he requested. The Board notes that
there is no evidence of record that the employing establishment contacted Dr. Linn. Rather, the
employing establishment provided the investigative report and surveillance videos to OWCP.
OWCP followed its procedures for including the investigative report and video in the case record
10

Louis R. Blair, Jr., 54 ECAB 348 (2003).

11

Deborah L. Beatty, 54 ECAB 340 (2003).

12

J.C., Docket No. 13-1200 (issued November 1, 2013) (adjudicating the termination of compensation benefits
pursuant to File No. xxxxxx888, accepted for a July 6, 2011 left medial meniscus tear; this claim is not before the
Board on the present appeal).
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.5.b(2) (July 2011).
14

58 ECAB 478 (2007) (where the Board affirmed OWCP’s termination despite the existence of a surveillance
video. After receiving a copy of the surveillance video appellant provided no evidence was presented to question its
accuracy.
15

Docket No. 11-863 (issued September 26, 2012) (where the Board reversed OWCP’s termination of benefits
because it had relied on medical evidence obtained after the employing establishment investigators had contacted the
physician directly).

6

and statement of accepted facts16 which was provided to Dr. Linn, the impartial referee physician
in the case.17 The present case is therefore distinguishable from J.M., and F.S., where the
employing establishment did contact physicians. Also, there is no evidence of record that
appellant requested a copy of the video prior to the termination of benefits. He requested a copy
of the impartial medical specialist’s report on March 7, 2013, but did not ask for the investigative
report or surveillance video. Therefore, appellant’s representative’s contention that OWCP did
not provide a copy of the video as requested is not supported by the record.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits.18
ANALYSIS -- ISSUE 2
As stated above, OWCP properly terminated appellant’s wage-loss and compensation
benefits effective May 4, 2013, based on the opinion of Dr. Linn, who opined that the accepted
lumbar strain ceased without residuals. The burden then shifted to appellant to demonstrate that
he continued to be disabled for work on and after December 31, 2012 due to the accepted
injuries.19
Following the April 25, 2013 decision terminating appellant’s wage-loss and medical
compensation benefits, pursuant to a May 15, 2013 telephonic hearing, appellant submitted
additional medical evidence. Dr. Berenguer provided reports from March 20 to December 18,
2013 finding appellant disabled for work due to lumbar disc syndrome, lumbar stenosis, and
lumbar radiculopathy. In a July 30, 2013 report, Dr. Bishai found appellant’s condition
unchanged and repeated prior diagnoses. However, neither physician explained their reasoning
as to why the accepted February 13, 2012 lumbar strain would continue to disable appellant for
work on and after May 4, 2013. Therefore, the opinions of Dr. Bishai and Dr. Berenguer are of
diminished probative value and are insufficient to meet appellant’s burden of proof.20 OWCP
properly found that Dr. Linn’s report continued to represent the weight of the medical evidence.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.4(a)(1)
(September 2009) (all evidence on which the SOAF is based must be in the case record; investigative reports must
be “subject to examination or rebuttal”).
17

Id. at Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.11(c) (September 2010)
(the referee physician should also receive a copy of the entire case record).
18

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101(1992).

19

Id.

20

Deborah L. Beatty, 54 ECAB 340 (2003).

7

The Board finds that OWCP’s January 15, 2014 decision finding that appellant did not
establish that he continued to have residuals of the accepted injuries on and after May 4, 2013 is
appropriate under the law and facts of the case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective May 4, 2013 on the grounds that an accepted lumbar strain had
ceased without residuals. The Board further finds that appellant has not established that he
remained disabled for work on and after May 4, 2013 due to the accepted lumbar strain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2014 is affirmed.
Issued: March 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

